Citation Nr: 1413234	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a respiratory disability, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 1973 to January 1974 and from April 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159 (2013).  

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 3632 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran contends that he has lumbar spine, psychiatric, and respiratory disabilities as a result of service.  He reported that during active service in Germany he fell down a hill and sustained a back injury with loss of consciousness.  At the hearing in June 2013, he reported having re-injured his back in the 1980s and having had traumatic experiences and mental health problems in service, associated with the death of his mother and witnessing fellow servicemen overdose on drugs and jump out of windows, including servicemen who had died.  He also testified that he had been exposed to unknown substances while working in old warehouses in Germany and that his spouse noted he had difficulty breathing at night.

The Board notes that service medical records show the Veteran requested a shaving profile and complained of lower right-sided back pain in June 1974.  A diagnosis of mild muscle strain was provided.  An October 1974 discharge examination revealed normal clinical lungs and chest, spine, and psychiatric evaluations.

Private treatment records dated in April 1987 noted the Veteran underwent a laminectomy of the L3-4 disk on the right and the L4-5 disk, bilaterally, for herniated lumbar disks.  Records dated in October 1988 indicate the Veteran had a pending SSA disability claim at that time.  The treatment reports associated with that claim are not of record.  

The Board notes that the Veteran's reports of having been knocked unconscious as a result of a fall during active service, having witnessed traumatic events during service in Germany, and having been exposed to asbestos are not verified by the available record, but that he should be notified that additional information is required for further VA assistance as to these matters.  The private medical records also include a February 2010 report providing provisional diagnoses of anxiety and depression and noting probable strong links to military service without additional comments.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient to identify and locate any existing records to substantiate his claims of having of having been knocked unconscious, having witnessed traumatic events in Germany, and having been exposed to asbestos during active service.  All attempts to procure records should be documented in the file.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a lumbar spine disability as a result of service and whether it is at least as likely as not (50 percent probability or greater) that he has any respiratory disability, to include sleep apnea or shortness of breath as a result of service.  The examiner should state whether the Veteran has any lung disability that is the result of exposure to asbestos.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

5.  Schedule the Veteran for a VA mental disorder examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a psychiatric disability as a result of service or a verified event during active service, or whether any current psychiatric disability is at least as likely as not (50 percent probability or greater) related to his service.  The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

6.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


